Exhibit 10.8

CORPORATE GUARANTY

(Revolving Line of Credit Loan)

In consideration of and in order to induce AGSTAR FINANCIAL SERVICES, PCA, a
United States instrumentality, with its main banking house located in Mankato,
Minnesota (the “Lender”), to extend financial accommodations to REG NEWTON, LLC,
an Iowa limited liability company (the “Borrower”), pursuant to that certain
Master Loan Agreement and Second Supplement to Master Loan Agreement of even
date herewith by and between the Lender and the Borrower (collectively, the
“Credit Agreement”), the undersigned (the “Guarantor”), hereby:

1. Unconditionally and absolutely guarantees to the Lender:

 

  a. the full and prompt payment, when due, of all scheduled interest payments
on that certain Revolving Line of Credit Note of even date herewith (as the same
may be amended, restated, renewed or extended, from time to time), executed and
delivered by the Borrower to the Lender, in the original principal amount of
$2,350,000.00 (the “Note”);

 

  b. subject to Section 5 of this Guaranty, the full and prompt payment, when
due, whether at the maturity date specified therein or theretofore upon
acceleration of maturity pursuant to the provisions thereof, of the unpaid
principal and all accrued interest on the Note and

 

  c. the full and prompt payment and performance by the Borrower of all of its
respective obligations under and pursuant to the Note and those Loan Documents
related to the Revolving Line of Credit Loan (the Note and Loan Documents
referred to above, and the related liability, indebtedness and obligations are
herein collectively referred to as the “Obligations”) together with the full and
prompt payment of any and all costs and expenses of and incidental to the
collection of the Obligations and the enforcement of this Corporate Guaranty
(Revolving Line of Credit Loan) (referred to herein as the “Guaranty”),
including, without limitation, attorneys’ fees.

Capitalized terms used and not otherwise defined in this Guaranty shall have the
meanings attributed to such terms in the Credit Agreement.

2. Subject to Section 5 of this Guaranty, agrees that the Lender may demand
payment from the Guarantor of any installment (or portion thereof) of principal
or interest on the Note, when due, and the Guarantor shall immediately pay the
same to the Lender, and the Lender may demand payment or performance of any or
all of the other Obligations, when such payment or performance is due or
required and the Guarantor shall immediately pay or perform the same, whether or
not the Lender has (1) accelerated payment of the Obligations; or (2) commenced
repossession of, or foreclosure of any security interest, mortgage or other lien
in, any or all of the collateral securing the Obligations; or (3) otherwise
exercised its rights and remedies hereunder or under the Obligations, the
documents related thereto or applicable law.

 

1



--------------------------------------------------------------------------------

3. Waives (a) presentment, demand, notice of nonpayment, protest, and notice of
protest and dishonor on the Obligations; (b) notice of acceptance of this
Guaranty by the Lender; and (c) notice of the creation or incurrence of the
Obligations by the Borrower.

4. Agrees that the Lender may, from time to time, without notice to the
Guarantor, which notice is hereby waived by the Guarantor, extend, modify, renew
or compromise the Obligations, in whole or in part, without releasing,
extinguishing or affecting in any manner whatsoever the liability of Guarantor
hereunder, the foregoing acts being hereby consented to by the Guarantor.

5. Agrees that the Lender shall not be required to first resort for payment to
the Borrower or any other person, corporation or entity, or their properties or
estate, or any other right or remedy whatsoever, prior to enforcing this
Guaranty; provided, however, that Guarantor’s obligations under Section 1.b. of
this Guaranty shall be subject to Lender’s application of the proceeds of
certain Collateral as provided in section 15 of the Second Supplement to Master
Loan Agreement (Revolving Line of Credit Loan) (the “Second Supplement”) of even
date herewith. Guarantor agrees that notwithstanding anything to the contrary in
this Guaranty, the Lender shall be entitled to seek payment from the Guarantor
under this Guaranty for the balance of the Obligations remaining unpaid 60 days
after the Acceleration Date.

6. Agrees that this Guaranty shall be construed as a continuing, absolute, and
unconditional guaranty without regard to (a) the validity, regularity or
enforceability of the Obligations or the disaffirmance thereof in any insolvency
or bankruptcy proceeding relating to the Borrower; or (b) any event or any
conduct or action of the Borrower or the Lender or any other party which might
otherwise constitute a legal or equitable discharge of a surety or guarantor but
for this provision.

7. Agrees that this Guaranty shall remain in full force and effect and be
binding upon the Guarantor until the Obligations are paid in full.

8. Agrees that the Lender is expressly authorized to forward or deliver any or
all collateral and security which may, at any time, be placed with it by the
Borrower, the Guarantor or any other person, directly to the Borrower for
collection and remittance or for credit, or to collect the same in any other
manner and to renew, extend, compromise, exchange, release, surrender or modify
the installments of, any or all of such collateral and security with or without
consideration and without notice to the Guarantor and without in any manner
affecting the absolute liability of the Guarantor hereunder; and that, except as
otherwise provided herein, the liability of the Guarantor hereunder shall not be
affected or impaired by any failure, neglect or omission on the part of the
Lender to realize upon the Obligations, or upon any collateral or security
therefore, nor by the taking by the Lender of any other guaranty or guaranties
to secure the Obligations or any other indebtedness of the Borrower to the
Lender, nor by the taking by the Lender of collateral or security of any kind
nor by any act or failure to act whatsoever which, but for this provision, might
or could in law or in equity act to release or reduce the Guarantor’s liability
hereunder.

 

2



--------------------------------------------------------------------------------

9. Agrees that notwithstanding any payment or payments made by the Guarantor
hereunder or any setoff or application of funds of the Guarantor by the Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Lender against the Borrower or any other guarantor or any collateral security or
guaranty or right of offset held by the Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other guarantor in
respect of payments made by the Guarantor hereunder, until all amounts owing to
the Lender by the Borrower and on account of the Obligations are paid in full.
Notwithstanding any of the foregoing, to the extent (a) any right of subrogation
which the Guarantor may have pursuant to this Guaranty or otherwise, or (b) any
right of reimbursement or contribution or similar right against the Borrower,
any property of the Borrower or any other guarantor of any of the Obligations
would result in the Guarantor being “creditors” of or the holders of a “claim”
against the Borrower within the meaning of Title 11 of the United States
Bankruptcy Code as now in effect or hereafter amended, or any comparable
provision of any successor statute, the Guarantor hereby irrevocably waives such
right of subrogation, reimbursement or contribution.

10. Agrees that the liability of the Guarantor hereunder shall not be affected
or impaired by the existence or creation from time to time, with or without
notice to the Guarantor, which notice is hereby waived, of indebtedness from the
Borrower to the Lender in addition to the indebtedness evidenced by the Note;
the creation or existence of such additional indebtedness being hereby consented
to by the Guarantor.

11. Agrees that the possession of this instrument of guaranty by the Lender
shall be conclusive evidence of due execution and delivery hereof by the
Guarantor.

12. Agrees that this Guaranty shall be binding upon the legal representative,
successors and assigns of the Guarantor, and shall inure to the benefit of the
Lender and its successors, assigns and legal representative; that
notwithstanding the foregoing, the Guarantor shall have no right to assign or
otherwise transfer their rights and obligations under this Guaranty to any third
party without the prior written consent of the Lender; and that any such
assignment or transfer shall not release or affect the liability of the
Guarantor hereunder in any manner whatsoever.

13. Agrees that the Guarantor may be joined in any action or proceeding
commenced against the Borrower in connection with or based upon the Obligations
and recovery may be had against the Guarantor, to the extent of Guarantor’s
obligations hereunder, in any such action or proceeding or in any independent
action or proceeding against the Guarantor should the Borrower fail to duly and
punctually pay any of the principal of or interest on the Obligations without
any requirement that, subject to Section 5 of this Guaranty, the Lender first
assert, prosecute or exhaust any remedy or claim against the Borrower.

14. Agrees that upon the occurrence at any time of an Event of Default (as
defined in the Credit Agreement), the Lender shall have the right to set off any
and all amounts due hereunder by the Guarantor to the Lender against any
indebtedness or obligation of the Lender to the Guarantor.

 

3



--------------------------------------------------------------------------------

15. Agrees, subject to the limitations of Section 1 of this Guaranty, that the
Guarantor shall be liable to the Lender for any deficiency remaining after
foreclosure of any mortgage on real estate or any security interest in personal
property granted by the Borrower, the Guarantor or any third party to the Lender
to secure repayment of the Obligations and the subsequent sale by the Lender of
the property subject thereto to a third party (whether at a foreclosure sale or
at a sale thereafter by the Lender in the event the Lender purchases said
property at the foreclosure sale) notwithstanding any provision of applicable
law which may prevent the Lender from obtaining a deficiency judgment against,
or otherwise collecting a deficiency from, the Borrower, including without
limitation, Minnesota Statutes Section 580.23.

16. Agrees that this Guaranty shall be deemed a contract made under and pursuant
to the laws of the State of Minnesota and shall be governed by and construed
under the laws of such state; and that, wherever possible, each provision of
this Guaranty shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provisions of this Guaranty shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of the Guaranty.

17. Agrees that no failure on the part of the Lender to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as or constitute a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.

18. Agrees to deliver to the Lender, as soon as available and in any event
within one hundred twenty (120) days after the end of Guarantor’s fiscal year
ending December 31, 2010, and for each succeeding fiscal year, a copy of the
audited financial statements (including balance sheet, statements of income and
cash flows, all accompanying notes thereto and any management letter), for such
year for the Guarantor, certified, without qualification, in an opinion
acceptable to the Lender by independent certified public accountants of
recognized standing selected by the Guarantor and acceptable to the Lender. In
addition, Guarantor agrees with reasonable promptness, to provide to Lender such
further information regarding the business, operations, affairs and financial
and other condition of the Guarantor as the Lender may reasonably request.

19. Waives any and all claims against the Lender and defenses to performance and
payment hereunder relating in any way, directly or indirectly, to the
performance of the Lender’s obligations or exercise of any of its rights under
the Note and the documents related thereto.

20. Warrants and represents to the Lender as follows:

 

  a. Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms (subject,
as to enforceability, to limitations resulting from bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally).

 

4



--------------------------------------------------------------------------------

  b. Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor which,
if adversely determined, would have a material adverse effect on the condition
(financial or otherwise), property or assets of the Guarantor, or which would
question the validity of this Guaranty or any instrument, document or other
agreement related hereto or required hereby, or impair the ability of the
Guarantor to perform their obligations hereunder or thereunder.

 

  c. Default. Guarantor is not in default of a material provision under any
material agreement, instrument, decree or order to which they are parties or by
which they or their property is bound or affected.

 

  d. Consents. No consent, approval, order or authorization, registration,
declaration or filing with, or notice to, any governmental authority or any
third party is required in connection with the execution and delivery of this
Guaranty or any of the agreements or instruments herein mentioned to which
Guarantor is a party or the carrying out or performance of any of the
transactions required or contemplated hereby or thereby or, if required, such
consent, approval, order or authorization has been obtained or such
registration, declaration or filing has been accomplished or such notice has
been given prior to the date hereof.

 

  e. Taxes. Guarantor has filed all tax returns required to be filed and have
paid all taxes shown thereon to be due, including interest and penalties, which
are not being contested in good faith and by appropriate proceedings and
Guarantor has no information or knowledge of any objections to or claims for
additional taxes in respect of federal income or excess profits tax returns for
prior years.

21. Agrees that (a) the Guarantor will indirectly benefit by and from the making
of the loan by the Lender to the Borrower evidenced by the Note; (b) the
Guarantor has received legal and adequate consideration for the execution of
this Guaranty and has executed and delivered this Guaranty to the Lender in good
faith in exchange for reasonably equivalent value; (c) the Guarantor is not
presently insolvent and will not be rendered insolvent by virtue of the
execution and delivery of this Guaranty; (d) the Guarantor has not executed or
delivered this Guaranty with actual intent to hinder, delay or defraud the
Guarantor’s creditors; and (e) the Lender has agreed to make such loan in
reliance upon this Guaranty.

22. Agrees that if, at any time, all or any part of any payment previously
applied by the Lender to any of the Obligations must be returned by the Lender
for any reason, whether by court order, administrative order or settlement, the
Guarantor shall remain liable for the full amount returned as if said amount had
never been received by the Lender, notwithstanding any term of this Guaranty or
the cancellation or return of any note or other agreement evidencing the
Obligations.

23. Agrees that (a) the Guarantor irrevocably submits to the jurisdiction of any
Minnesota state court or federal court over any action or proceeding arising out
of or relating to the Note, the

 

5



--------------------------------------------------------------------------------

Credit Agreement, and any instrument, agreement or document related thereto;
(b) all claims in respect of such action or proceeding may be heard and
determined in such Minnesota state or federal court; (c) the Guarantor
irrevocably waives, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding; (d) the Guarantor irrevocably consent to the service of copies of
the Summons and Complaint and any other process which may be served in any such
action or proceeding by the mailing by United States certified mail, return
receipt requested, of copies of such process to the Guarantor’s last known
addresses; (e) judgment final by appeal, or expiration of time to appeal without
an appeal being taken, in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdictions by suit on the judgment or in any
other manner provided by law; and (f) nothing in this Paragraph shall affect the
right of the Lender to serve legal process in any other manner permitted by law
or affect the right of Lender to bring any action or proceeding against the
Guarantor or their property in the courts of any other jurisdiction to the
extent permitted by law.

24. Nothing in this Guaranty shall limit, modify, release or affect Guarantor’s
obligations to Lender under the certain Corporate Guaranty of even date herewith
wherein Guarantor guaranteed the full and prompt payment of accrued interest
under the Term Note executed by and delivered to Lender by Borrower.

Dated this 8th day of March, 20 10.

 

GUARANTOR:

RENEWABLE ENERGY GROUP, INC.,

f/k/a REG NEWCO, INC.

A Delaware corporation

/s/ Daniel J. Oh

  By:   Daniel J. Oh   Its:   President

 

6